      Case 1:20-cv-00035 Document 1-4 Filed on 03/19/20 in TXSDFILED
                                                                  Page   1 of 2110:29 AM
                                                                     - 2/20/2020
                                                                         2020-DCL-00905 / 40993640
                                                                         ELVIRA S. ORTIZ
                                                                         Cameron County District Clerk
                                     2020-DCL-00905                      By Sofia Herrera Deputy Clerk
                          CAUSE NO. ______________________

GAMALIEL RIVERA LUNA                       §      IN THE DISTRICT COURT
    PLAINTIFF,                             §      Cameron County - 197th District Court
                                           §
VS.                                        §      _______ JUDICIAL DISTRICT
                                           §
STATE FARM MUTUAL                          §
AUTOMOBILE INSURANCE                       §
COMPANY                                    §
     DEFENDANT.                            §      CAMERON COUNTY, TEXAS


PLAINTIFF’S ORIGINAL PETITION AND FIRST SET OF DISCOVERY REQUESTS
                           TO DEFENDANT


TO THE HONORABLE JUDGE OF SAID COURT:

        Comes Now Plaintiff Gamaliel Rivera Luna, hereinafter referred to as Plaintiff,

complaining of and about Defendant State Farm Mutual Automobile Insurance Company,

hereinafter referred to as Defendant, and for causes of action files this Plaintiff’s Original

Petition and First Set of Discovery Requests to Defendant. In support thereof, Plaintiff

respectfully shows unto the Court the following:

                                A. Discovery Control Plan

        1.1   Plaintiff intends to conduct discovery under Level 2 of Texas Rule of Civil

Procedure 190.

                                   B. Parties and Service

        2.1   Plaintiff is an individual who resides in Cameron County, Texas.

        2.2   Defendant State Farm Mutual Automobile Insurance Company is an Illinois

corporation, doing business in the State of Texas and registered with the Texas Secretary
    Case 1:20-cv-00035 Document 1-4 Filed on 03/19/20 in TXSD Page 2 of 21



of State. Defendant may be served with process by serving its registered agent for service

of process, Corporation Service Company, located at 211 E. 7th Street, Suite 620, Austin,

Texas, 78701. Plaintiff requests citation at this time and will serve Defendant through a

private civil process server.

                                C. Jurisdiction and Venue

       4.     This Court has subject matter jurisdiction over this action because Plaintiff

seeks damages within this Court's jurisdictional limits.

       5.     Venue is proper in Cameron County, Texas, under Texas Civil Practice and

Remedies Code §15.002(a)(1) because all or a substantial part of the events or omissions

giving rise to Plaintiff's cause of action occurred in Cameron County, Texas.

                                           D. Facts

       4.1    The statements above and below are incorporated and/or adopted here by

reference as if set forth verbatim.

       4.2    On or about December 20, 2017 Plaintiff suffered personal injuries and other

damages when the vehicle he was driving was struck by a vehicle operated by Jorge

Abundis, a person who was an underinsured motorist as that term is defined within the

contract for insurance between Plaintiff and Defendant State Farm Mutual Automobile

Insurance Company .

                                      E. Causes of Action

       5.1    The statements above and below are incorporated and/or adopted here by

reference as if set forth verbatim.
    Case 1:20-cv-00035 Document 1-4 Filed on 03/19/20 in TXSD Page 3 of 21



                             Count One: Declaratory Action

       5.2    Based on the above-stated facts, Plaintiff was covered by an Uninsured/

Underinsured motorist policy issued by Defendant, which provides coverage when

Plaintiff are involved in a motor vehicle collision in which their damages exceed the

applicable amount of liability insurance held by the third-party torfeasor, thereby making

the third-party tortfeasor an underinsured motorist.

       5.3    In this case, Plaintiff hereby alleges their damage exceeds the amount of

liability insurance proceeds held by the third-party tortfeasor, and therefore he is entitled

to their underinsured motorist benefits through their policy with Defendant.

       5.4    Plaintiff hereby seeks relief under Chapter 37 of the Texas Civil Practice &

Remedies Code, and respectfully request that this Court declare Plaintiff’s right to the

insurance policy proceeds under that contract.

       5.5    Specifically, Plaintiff seeks a declaration

              (1) that Jorge Abundis was an underinsured motorist;

              (2) that Plaintiff is entitled to recover from damages resulting from the motor

              vehicle collision because those damages fall within the coverage afforded to

              Plaintiff under the policy issued by Defendant,

              (3) that Defendant is contractually obligated to pay the full amount of

              Plaintiff’s damages, as well as attorneys’ fees, interests, and court costs.

       5.6    As a result of Defendant’s failure to pay the underinsured coverage benefits

owed to Plaintiff, Plaintiff has been forced to incur attorneys’ fees and costs in filing this

lawsuit, and will continue to incur additional costs in the form of additional attorneys’ fees
    Case 1:20-cv-00035 Document 1-4 Filed on 03/19/20 in TXSD Page 4 of 21



and other costs in the prosecution of this lawsuit Plaintiff therefore seeks recovery of

reasonable and necessary attorneys’ fees under Section 37.009 of the Texas Civil Practice

& Remedies Code.

              F. Damages and Texas Rule of Civil Procedure 47(c) Disclosure

       6.1     Plaintiff seeks unliquidated damages in an aggregate amount that is within

the jurisdictional limits of the Court. Plaintiff seeks only monetary relief of $100,000.00 or

less, including damages of any kind, penalties, costs, expenses, pre-judgment interest, and

attorneys fees.

                                 G. Conditions Precedent

       7.1     All conditions precedent have been performed or have otherwise occurred.

                                 H. Request for Disclosure

       8.1     Pursuant to Texas Rule of Civil Procedure 194, Plaintiff requests that

Defendant discloses the information or material described in Rule 194.2(a) through (l)

within fifty (50) days of the service of this Plaintiff’s Original Petition and First Set of

Discovery Requests to Defendant.

                                   I. Discovery Requests

       9.1     Pursuant to the Texas Rules of Civil Procedure, Plaintiff requests that

Defendant serves responses to the attached Plaintiff’s First Set of Interrogatories, Requests

for Production and Requests for Admissions, attached hereto, within fifty (50) days of the

service of this Plaintiff’s Original Petition and First Set of Discovery Requests to Defendant.

                    J. Notice of Intent to Rely on Documents Produced

       10.1    Defendant is hereby placed on actual notice of Plaintiff’s intent to rely upon
    Case 1:20-cv-00035 Document 1-4 Filed on 03/19/20 in TXSD Page 5 of 21



and to utilize any and all documents produced or incorporated by reference by Defendant

in response to written discovery pursuant to Rule 193.7 of the Texas Rules of Civil

Procedure.

                                         Prayer

      11.1   Wherefore, premises considered, Plaintiff respectfully prays that Defendant be

cited to appear and answer this suit, and that Plaintiff ultimately has judgment against

Defendant for the following:

             a.     Declaratory relief as outlined above; specifically, that Jorge Abundis

                    was an underinsured motorist, that Plaintiff’s damages fall within his

                    underinsured motorist coverage portion of their automobile insurance

                    policy and that they recover damages as determined by the finder of

                    fact;

             b.     Reasonable and necessary attorneys’ fees;

             c.     Physical pain in the past and future;

             d.     Mental anguish in the past and future;

             e.     Physical impairment in the past and future;

             f.     Medical expenses in the past and future;

             g.     Lost wages;

             h.     Lost earning capacity in the past and future;

             i.     Property damage; including diminished value and/or loss of use;

             j.     Costs of suit;

             k.     Pre-judgment and post-judgment interest; and
Case 1:20-cv-00035 Document 1-4 Filed on 03/19/20 in TXSD Page 6 of 21



        l.    All other relief, at law or in equity, to which Plaintiff may be justly

              entitled.

                                   Respectfully submitted,

                                   THE GREEN LAW FIRM, P.C.
                                   34 S. Coria St.
                                   Brownsville, Texas 78520
                                   Telephone : (956) 542-7000
                                   Facsimile      : (956) 542-7026
                                   jorge@thegreenlawfirm.com
                                   letygarza@thegreenlawfirm.com

                                   By: /s/ Jorge A. Green
                                          JORGE A. GREEN
                                          State Bar No. 24038023
                                          LETICIA GARZA
                                          State Bar No. 24092405

                                   ATTORNEYS FOR PLAINTIFF
     Case 1:20-cv-00035 Document 1-4 Filed on 03/19/20 in TXSD Page 7 of 21



                Plaintiff’s First Set of Discovery Requests to Defendant

                                      A. Instructions

       For any requested information about a document that no longer exists or cannot be

located, identify the document, state how and when it passed out of existence or when it

could no longer be located, and give the reasons for the disappearance. Also, identify each

person having knowledge about the disposition or loss, and identify each document

evidencing the existence or nonexistence of each document that cannot be located.

                                       B. Definitions

      The following definitions have the following meanings, unless the context requires
otherwise:

1.     “Plaintiff” or “Defendant” as well as a party’s full or abbreviated name or a
       pronoun referring to a party, means the party, and when applicable, the party’s
       agents, representatives, officers, directors, employees, partners, corporate agents,
       subsidiaries, affiliates, or any other person acting in concert with the party or under
       the party’s control, whether directly or indirectly, including any attorney.

2.     “You” or “your” means Defendant, its successors, predecessors, divisions,
       subsidiaries, present and former officers, agents, employees, and all other persons
       acting on behalf of Defendant or its successors, predecessors, divisions and
       subsidiaries.

3.     “Document” means all written, typed or printed matter and all magnetic, electronic
       or other records or documentation of any kind or description in your actual
       possession, custody, control, including those in possession, custody or control of
       any and all present or former directors, officers, employees, consultants,
       accountants, attorneys or other agents, whether or not prepared by you, that
       constitute or contain matters relevant to the subject matter of the action.
       “Document” includes, but is not limited to, the following: letters, reports, charts,
       diagrams, correspondence, telegrams, memoranda, notes, records, minutes,
       contracts, agreements, records or notations of telephone or personal conversations
       or conferences, interoffice communications, e-mail, microfilm, bulletins, circulars,
       pamphlets, photographs, faxes, invoices, tape recordings, computer printouts,
       drafts, resumes, logs, worksheets, etc.
     Case 1:20-cv-00035 Document 1-4 Filed on 03/19/20 in TXSD Page 8 of 21



4.     “Electronic or magnetic data” means electronic information that is stored in a
       medium from which it can be retrieved and examined. The term refers to the
       original (or identical duplicate when the original is not available) and any other
       copies of the data that may have attached comments, notes, marks or highlighting
       of any kind. Electronic or magnetic data includes, but is not limited to, the
       following: computer programs, operating systems, computer activity logs,
       programming notes or instructions, email receipts, messages, or transmissions,
       output resulting from the use of any software program, including word-processing
       documents, spreadsheets, database files, charts, graphs, and outlines, metadata, PIF
       and PDF files, batch files, deleted files, temporary files, internet or web-browser
       generated information stored in textual, graphic or audio format, including history
       files, cookies or caches, and any miscellaneous files or file fragments. Electronic or
       magnetic data includes any items stored on magnetic, optical, digital, or other
       electronic-storage medica, such as hard drives, floppy disks, CD-ROMS, DVDS,
       tapes, smart cards, USB storage devices, removable media. Electronic or magnetic
       data also includes the file, folder, tabs, container and labels attached to or associated
       with any physical storage device with each original or copy.

5.     “Possession, custody or control” of an item means that the person either has
       physical possession of the item or has a right to possession equal or superior to that
       of the person who has physical possession of the item.

6.     “Person” means any natural person, corporation, firm, association, partnership, joint
       venture, proprietorship, governmental body, or any other organization, business or
       legal entity and all predecessors or successors in interest.

7.     “Mobile device” means any cellular telephone, satellite telephone, pager, personal
       digital assistant, handheld computer, electronic rolodex, walkie-talkie or any
       combination of these devices.

8.     “Identify” or “describe” when referring to a person, means you must state the
       following:

              A.     The full name.

              B.     The present or last known residential address and residential
                     telephone number.

              C.     The present and last known office address and office telephone
                     number.

              D.     The occupation, job title, employer and employer’s address at the time
                     of the event or period referred to in each particular interrogatory.
     Case 1:20-cv-00035 Document 1-4 Filed on 03/19/20 in TXSD Page 9 of 21



             E.     In the case of any entity, identify the officer, employee, or agent most
                    closely connected with the subject matter of the interrogatory and the
                    officer who is responsible for supervising that officer or employee.

9.     “Identify” or “describe” when referring to a document, means you must state the
       following:

             A.     The nature of the document–e.g., letter, handwritten note, typed

             B.     The title or heading that appears on the document.

             C.     The date of the document and the date of each addendum,
                    supplement or other addition or change.

             D.     The identities of the author, signer of the document, and person on
                    whose behalf or at whose request or direction the document was
                    prepared or delivered.

             E.     The present location of the document and the name, address, position
                    or title and telephone number of the person or persons having custody
                    of the document.
    Case 1:20-cv-00035 Document 1-4 Filed on 03/19/20 in TXSD Page 10 of 21



                                 C. Standard Interrogatories

INTERROGATORY 1: Identify each person answering these interrogatories, supplying
information, or assisting in any way with the preparation of the answers to these
interrogatories and the responses to the request for production.

Answer:


INTERROGATORY 2: Describe each separate file containing records, documents, or
information relating to Plaintiff’s claim or Plaintiff. Include in your description for each file:
name, number, descriptive title, custodian, contents and location.

Answer:


INTERROGATORY 3: Identify by name, employer (if different from Defendant), business
address, job tittle and telephone number of the individual who will be Defendant’s in-court
representative.

Answer:


INTERROGATORY 4: Identify by name, employer, business address, job title and
telephone number and role of each of Defendant’s employees, agents, representatives,
adjusters, independent adjusters, independent adjusting firms, consultants and any entity
or individual acting under any oral or written agreement, who performed any claims work,
participated in the evaluation of Plaintiff’s claim, and/or claims services of any type or
nature, with respect to the insurance claims involved in this litigation.

Answer:


INTERROGATORY 5: Identify all of your employees who evaluated Plaintiff’s claim,
authorized settlement offers to be made to, and/or made decisions regarding any adjuster’s
authority to settle Plaintiff’s claim relating to uninsured/underinsured coverage provided
to Plaintiff.

Answer:


INTERROGATORY 6: Identify all criminal convictions of Plaintiff, any parties to the suit,
and/or any witnesses which you intend to use at trial for impeachment purposes pursuant
   Case 1:20-cv-00035 Document 1-4 Filed on 03/19/20 in TXSD Page 11 of 21



to Rule 609 Tex. R. Civ. Evid.

Answer:


INTERROGATORY 7: In accordance with TRCP 194.2(d) and 192.3(a), if you are claiming
a credit against judgment, please specify the dollar amount claimed in each category of
damages claimed as well as specifically how you arrived at and calculated the dollar
amount claimed for each category.

Answer:


INTERROGATORY 8: In accordance with TRCP 194.2(d) and 192.3(a), if you contest any
of the economic damages and/or medical bills claimed by the Plaintiff under TRCP
192.4(d), please state, FOR EACH CATEGORY OF DAMAGES or MEDICAL PROVIDER,
the category of damages or medical provider being contested, the amount for each category
or medical provider being contested, the reason the amount for each category or medical
provider is being contested, what you contend the correct dollar amount of damages for
each category or medical provider should be, and the method of calculating what you
contend to be the correct dollar amount of damages.

Answer:


INTERROGATORY 9: If you have information regarding any other claims for personal
injury of any type which were made or potentially made by the Plaintiff, Defendant or any
other party to this lawsuit, please state all information you have regarding any such claim,
the other parties involved in the claim, the injuries claimed in such incident, any medical
providers involved in any treating any injuries made in the claim, any insurance company
and claim number of the claim as well as the disposition of such claim.

Answer:


INTERROGATORY 10: State each and every factor which you now contend or will
contend at trial caused or contributed to the Plaintiff’s damages including, but not limited
to, pre-existing physical or medical conditions of the Plaintiff. Additionally, please state
generally what facts lead you to believe that such act or omission caused or contributed to
the incident.

Answer:
    Case 1:20-cv-00035 Document 1-4 Filed on 03/19/20 in TXSD Page 12 of 21



INTERROGATORY 11: State the procedures relied upon and the criteria utilized by
Defendant in its investigation of Plaintiff’s claim to evaluate and place a dollar value on her
claim.

Answer:


INTERROGATORY 12: Please state the amount of all settlement offers made by you in an
effort to resolve Plaintiff’s claim prior to suit being filed and the method you used and how
you calculated this amount and/or Plaintiff’s damages. Additionally, please identify the
persons involved in arriving at such figure.

Answer:


INTERROGATORY 13:
Please state if you are denying coverage, asserting an exclusion or breach of the contract
by Plaintiff, or defending this case conditionally or on reservation of rights. If yes, please
explain in detail.

Answer:


INTERROGATORY 14:
Please list, describe and identify all documents that support any and all:
       (a)     condition(s) precedent to bringing this lawsuit against you that Plaintiff has
               not met, and
       (b)     any terms and conditions of the insurance agreement that Plaintiff did not
               comply with, and
       (c)     any exclusions you assert are applicable to the demand for
               Uninsured/Underinsured Motorist Benefits.

Answer:


INTERROGATORY 15: Identify any statements that have been taken by Defendant or
taken on Defendant’s behalf, relating to this litigation or the claim which forms the basis
of this lawsuit, including statements from any party or witness, and do the following:

a. Identify the person who gave or made the statement.
b. Specify the date when the statement was taken.
c. Identify the person who took the statement.
d. State whether the statement was recorded, regardless of medium (e.g., paper or
   Case 1:20-cv-00035 Document 1-4 Filed on 03/19/20 in TXSD Page 13 of 21



electronic), and if so, identify the material.
e. State whether defendant will, without a formal request to produce, attach a copy of all
statements described in the answer to this interrogatory.

Answer:


INTERROGATORY 16: If anyone performed an investigation of this case on your behalf,
please identify the following:
(a)The date upon which each such investigation was begun.
(b)The name, address and telephone number of all persons conducting the investigation.
(c)The names, addresses and telephone numbers of all persons the investigator has
contacted and indicate whether a written statement was obtained.
(d)Identify all reports, statements, photographs and any other documents obtained and/or
generated pursuant to said investigation.

Answer:


INTERROGATORY 17: If you have information regarding any other claim for personal
injury of any type which were made or potentially made by the Plaintiff, Defendant or any
other party to this lawsuit, please state all information you have regarding any such claim
including the date of claim, the type of claim, the name of the person making the claim, the
other parties involved in the claim, the injuries claimed in such incident, any medical
providers involved in treating any injuries made in the claim, any insurance company and
claim number of the claim as well as the disposition of such claim.

Claim would include any claim for injury such as liability claim, automobile accident claim,
any on the job injury claim, Personal Injury Protection Claim, Med-Pay claim, Workers
Compensation Claim, Claim under the Longshore and Harbor Workers Relief Act, and/or
Claim under an ERISA policy for personal injury.

Answer:
   Case 1:20-cv-00035 Document 1-4 Filed on 03/19/20 in TXSD Page 14 of 21



              Plaintiff’s First Set of Requests for Production to Defendant

REQUEST FOR PRODUCTION 1: A copy of the entire claims file and/or adjuster logs,
including but not limited to, photographs, statements, notes, memorandums, tables,
computer generated information and other written documents contained therein, which
were generated in connection with the injury to Plaintiff that forms the basis of the above-
captioned lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION 2: Please furnish a copy of written or other
documentation of the investigation of the claim in question.

RESPONSE:

REQUEST FOR PRODUCTION 3: Please provide photographs, motion pictures,
videotape, maps, drawings, charts, diagrams, measurements, surveys or other documents
concerning the events and happenings made the basis of this lawsuit, the vehicles in
question, the scene of the accident, or the area, persons or objects involved, either made at
the time of, or after the time of the events in question.

RESPONSE:

REQUEST FOR PRODUCTION 4: Provide complete and unaltered copies of
correspondence, memoranda, reports, e-mails, facsimile transmissions, and all other
documents evidencing communications between Defendant and its: 1) adjusters; 2)
employees, 3) officers; 4) agents; 5) representatives; 6) independent adjusters; and/or 7)
independent adjusting firms, that relate or pertain to the insurance claim(s) involved in this
litigation.

RESPONSE:

REQUEST FOR PRODUCTION 5: Investigative reports relating to the claim and/or
incident in question, including documents, memoranda, photographs, videotapes, movies,
statements, reports, drawings, communications, and tangible things attached to such
reports, or referred to therein, which were generated or obtained by or on behalf of the
Defendant before a reasonable person would have concluded from the circumstances that
there was a substantial chance of litigation, or which were generated or obtained by or on
behalf of the Defendant in the ordinary course of business.

RESPONSE:

REQUEST FOR PRODUCTION 6: Please provide copies of work papers, notes,
   Case 1:20-cv-00035 Document 1-4 Filed on 03/19/20 in TXSD Page 15 of 21



documents in the file of an expert witness you may call to testify on behalf of Defendant.

RESPONSE:

REQUEST FOR PRODUCTION 7: Please provide written or other documentation
concerning factual observations, tests, supporting data, calculations, photographs and
opinions of each consulting expert witness who will not be called to testify but whose
opinions or impressions have been reviewed by an expert who may be called to testify,
including but not limited to any reports prepared by or under the direction of such person,
including any recording or transcripts thereof of any oral report.

For requests 8-13 “Consulting Expert” means any expert who has been informally
consulted, retained, or specially employed by you, or by any other Defendant, in
anticipation of litigation or preparation for trial or deposition, but who will not be called
to testify, whose opinions and/or mental impressions, including any documents, tangible
things, test results, factual observations, data, or work product containing such mental
impressions and opinions, have been reviewed by a testifying expert. “Consulting Expert”
does not include an expert who has been informally consulted, retained, or specially
employed by you in anticipation of litigation or preparation for trial or deposition who will
not be called to testify, whose opinions and/or mental impressions have not been reviewed
by a testifying expert.

RESPONSE:

REQUEST FOR PRODUCTION 8: Documents and tangible things including reports,
physical models, compilations of data, factual observations, tests, test results, supporting
data, calculations, photographs, video tapes, maps, sketches, measurements, and other
material in any form whatsoever, prepared by, reviewed by, and/or relied upon by each
consulting expert.

RESPONSE:

REQUEST FOR PRODUCTION 9: Documents and tangible things including reports,
physical models, compilations of data, factual observations, tests, test results, supporting
data, calculations, photographs, video tapes, maps, sketches, measurements, and other
material in any form whatsoever, prepared for, reviewed by, and/or relied upon by each
consulting expert.

RESPONSE:

REQUEST FOR PRODUCTION 10: A recent resume or curriculum vitae for each and
every consulting expert.
    Case 1:20-cv-00035 Document 1-4 Filed on 03/19/20 in TXSD Page 16 of 21



RESPONSE:

REQUEST FOR PRODUCTION 11: A bibliography for each and every consulting expert.

RESPONSE:

REQUEST FOR PRODUCTION 12: Letters, correspondence, documents, and tangible
things exchanged between you, as that term is defined herein above, and each consulting
expert which contain any compilations of data, factual observations, tests, test results,
supporting data, calculations, photographs, video tapes, maps, sketches, measurements,
and other information in any form whatsoever, relating to the scene of the incident, the
cause of the incident, the items or facilities involved in the incident, persons witnessing the
incident, and persons which were involved or near the scene of the incident.

RESPONSE:

REQUEST FOR PRODUCTION 13: Reports, in any form whatsoever, from each and every
consulting expert who participated in the evaluation of Plaintiff’s uninsured motorist claim
made the subject of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION 14: A copy of each primary, umbrella, and excess
insurance policy or agreement, including the declarations page, which was in effect at the
time of the incident including all non-waiver agreements, reservation of rights letters, or
other documents or communications regarding any contractual obligations owed by you
to Plaintiff.

RESPONSE:

REQUEST FOR PRODUCTION 15: Copies of documents and testimony Defendant has
obtained through the use of depositions upon written questions, or by use of an
authorization furnished to Defendant by Plaintiff.

RESPONSE:

REQUEST FOR PRODUCTION 16: Documents, records, reports, notations, or
memoranda regarding the Plaintiff from persons or entities that complies claim
information, insurance claims, and worker’s compensation claims, specifically including
the Southwest Index Bureau and all similar persons or entities.

RESPONSE:
   Case 1:20-cv-00035 Document 1-4 Filed on 03/19/20 in TXSD Page 17 of 21



REQUEST FOR PRODUCTION 17: Written documents, including police reports and/or
accident reconstructions describing the investigation of the subject incident conducted by
any person, including Defendant prior to the time suit was filed.

RESPONSE:

REQUEST FOR PRODUCTION 18: Peer reviews, audits, medical summaries,
memoranda, notes, letters, and other documents relating to the medical records Plaintiff
has submitted for payment under the policy and/or injuries claimed by the Plaintiff in this
case.

RESPONSE:

REQUEST FOR PRODUCTION 19: Documents relating to the amount(s) set aside and/or
placed in reserve regarding Plaintiff’s bodily injury claim in this case.

RESPONSE:

REQUEST FOR PRODUCTION 20: Documents relating to any and all notices you
received from Plaintiff regarding the incident made the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION 21: Records of every telephone conversation regarding
Plaintiff.

RESPONSE:

REQUEST FOR PRODUCTION 22: Liability work-ups or reports relating to Plaintiff’s
claims.

RESPONSE:

REQUEST FOR PRODUCTION 23: Documents relating to your use of computer
programs (including, but not limited to, COLOSSUS) in reviewing and/or evaluating
claims of injury in motor vehicle accidents.

RESPONSE:

REQUEST FOR PRODUCTION 24: Documents relating to your use of computer
programs (including, but not limited to, COLOSSUS) in reviewing and/or evaluating
Plaintiff’s claims of injury in the motor vehicle accident that forms the basis of this suit.
   Case 1:20-cv-00035 Document 1-4 Filed on 03/19/20 in TXSD Page 18 of 21



RESPONSE:

REQUEST FOR PRODUCTION 25: Documents, including but not limited to, books and
manuals, used by your employees to assist in their evaluation of automobile accident
bodily injury claims.

RESPONSE:

REQUEST FOR PRODUCTION 26: Documents, including but not limited to, books and
manual, used by your employees to assist in their evaluation of underinsured motorist
claims.

RESPONSE:

REQUEST FOR PRODUCTION 27: Records, reports, statements or data compilations you
contend are a public record or report under Rule 803(8) of the Texas Rules of Evidence.
This request does not refer to records, statements or other data compilations which have
no bearing on any issue in this case.

RESPONSE:

REQUEST FOR PRODUCTION 28: Complete and legible photocopies or audible
recordings of any written or oral statement you or anyone acting on your behalf has
obtained from Plaintiff.

RESPONSE:

REQUEST FOR PRODUCTION 29: Documents relating to any settlement, deal,
agreement or any other understanding of any kind (verbal, written or otherwise) which
you or your attorney or anyone else acting on your behalf have made with any other
person or party with respect to this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION 30: Documents which support criminal records of any
party or witness which you contend are relevant impeachment evidence.

RESPONSE:

REQUEST FOR PRODUCTION 31: Reports from each and every expert you have
employed or consulted in connection with this litigation (excluding only those you
positively aver were employed for consultation purposes and who will not be called to
testify herein) reflecting said experts’ factual observations, tests, supporting data,
    Case 1:20-cv-00035 Document 1-4 Filed on 03/19/20 in TXSD Page 19 of 21



calculations, photographs and/or opinions.

RESPONSE:

REQUEST FOR PRODUCTION 32: A copy of all insuring agreements relating to Plaintiff.

RESPONSE:

REQUEST FOR PRODUCTION 33: A complete copy of the automobile insurance policy
in effect on the date of loss covering Plaintiff’s automobile involved in the motor vehicle
accident made the basis fo this suit.

RESPONSE:

REQUEST FOR PRODUCTION 34: All reports, memoranda, or other documents related
to your evaluation of Plaintiff’s claim for benefits relating to any other claims Plaintiff has
made.

RESPONSE:

REQUEST FOR PRODUCTION 35: All documents relating to any initial determination,
temporary determination, tentative determination , or final determination, as to whether
or no any claims made by Plaintiff were payable or not payable.

RESPONSE:

REQUEST FOR PRODUCTION 36: Copies of any personal notes, documents, or
memoranda relating to Plaintiff.

RESPONSE:

REQUEST FOR PRODUCTION 37: All documents relating to the amount of any loss
reserves that you have established, set aside, or reported relating to any of the claims in this
lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION 38: Copies of correspondence, communications and/or
documents sent to or received from, or exchanges by and between you and Plaintiff, her
agents, employees, or representatives concerning the subject matter of this lawsuit.

RESPONSE:
   Case 1:20-cv-00035 Document 1-4 Filed on 03/19/20 in TXSD Page 20 of 21



REQUEST FOR PRODUCTION 39: Copies of any payments made by Defendant or any
other insurance company regarding any claims related to Plaintiff’s motor vehicle accident
made the basis of this suit.

RESPONSE:

REQUEST FOR PRODUCTION 40: Any and all treatises, periodicals and pamphlets that
you may offer or use in the trial of this case under Rule 803(18) of the Texas Rules of
Evidence.

RESPONSE:

REQUEST FOR PRODUCTION 41: Please produce any documents that support your
contentions or responses contained in your responses to any of the interrogatories of
Plaintiff’s First Set of Interrogatories to Defendant.

RESPONSE:
   Case 1:20-cv-00035 Document 1-4 Filed on 03/19/20 in TXSD Page 21 of 21



                                   VERIFICATION

THE STATE OF TEXAS                       §
                                         §
COUNTY OF ____________________           §

       BEFORE ME, the undersigned authority, a notary public, on this day personally
appeared ___________________, an authorized agent for State Farm Mutual Automobile
Insurance Company, and authorized in all respects to make this Affidavit; that he/she has
read the above and foregoing answers to interrogatories; and every statement contained
in the answers is within his/her knowledge, and is true and correct.


                                         ____________________________________
                                         Signature - Authorized Agent for
                                         State Farm Mutual Automobile Insurance
                                         Company


                                         ____________________________________
                                         Printed Name - Agent for
                                         State Farm Mutual Automobile Insurance
                                         Company


                                         ____________________________________
                                         Position with State Farm Mutual Automobile
                                         Insurance Company


        SUBSCRIBED AND SWORN TO BEFORE ME by _________________________ on
this the ______ day of ________________________, 2020, to certify which witness my hand
and official seal.

                                         ____________________________________
                                         Notary Public, State of Texas


                                         ____________________________
                                         Printed/typed name of Notary


                                         My Commission Expires:

                                         ______________________
